DETAILED ACTION
Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
New issues under 35 USC § 112(a)
Claim 1 has been amended to require “dropping a solution including a sample to the second surface simultaneously over each of the plurality of through-holes in a state in which the sample support is supported such that the second surface is located above the first surface; a third process of moving components of the sample from a side of the second surface simultaneously into each of the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface”.
The instant specification provides no disclosure of the simultaneous dropping of solution over each of the plurality of through holes in paragraph [0041].  Figure 6A does show a sample solution, however the sample solution is not disclosed to be simultaneously dropped over each of the plurality of  holes.  Paragraph [0040] recites “the sample solution is dropped toward each through portion 3a of the frame 3 (i.e., each measurement region R), for instance, by a pipette P. The sample solution may be manually dropped by an operator, or be mechanically dropped by a device. The sample solution is dropped onto each of the plurality of measurement regions R on the second surface 2b of the substrate 2 in the second process.”  Dropping the solution towards each through hole does not necessarily mean simultaneously.  Further, paragraph [0041] discloses the movement of the sample solution into the through-holes 2c via gravitational force and a capillary phenomenon.  Paragraph [0041] further discloses a smooth flow of the sample solution into the through holes by dropping the sample solution onto the second surface.  Neither paragraph suggests simultaneous dropping or movement of the sample over each or into each of the through-holes as claimed.  There is no disclosure that the sample solution is dropped simultaneously over each of the plurality of through holes such that the components of the sample move simultaneously into each of the plurality of through-holes as now claimed.
The amendment fails to meet the written description requirement and is rejected as discussed herein below.

Rejections under 35 USC § 103: Vestal
The remarks take the position that paragraph [0046] of Vestal teaches dropping a sample solution onto the upper conductive surface 16 of sample plate 10 (i.e. claimed upper surface) instead of the claimed second surface.  While paragraph [0046] teaches “a general method for application of samples to the sample plate…illustrated in figure 4” and “if only one surface 16 of the plate is electrically conductive, then the preferred method is to apply the sample solution to that surface”, Vestal is not limited to this embodiment.  Figure 10 is a separate embodiment that interfaces multiple HPLC columns to the sample pate 10.  Paragraph [0050] recites:
“The plate is moved periodically so that the effluent is directed to an adjacent spot. In this embodiment the maximum time between movements, with no loss of sample, is equal to the thickness of the plate divided by the linear velocity through the packing. For a 1 mm column operated at 50 .mu.L/min flow, the typical linear velocity is about 0.14 cm/sec. Thus, for the 8 mm thickness employed in this embodiment, the maximum time interval between movements is approximately 5.7 sec. This corresponds to a sample volume of 4.75 .mu.L. More frequent sampling may be required to avoid loss in chromatographic resolution”
That is, paragraph [0050] teaches a sampling frequency and flow rate of the HPLC column.  This suggest that the effluent from the HPLC column in this embodiment is the claimed sample solution.  Specifically, paragraph [0004] discusses interfacing HPLC with MALDI in the following recitation:
“To interface MALDI with liquid separation techniques such as HPLC or capillary electrophoresis ("CE"), droplets from the liquid effluent, usually with added matrix solution, are deposited sequentially on a suitable surface and allowed to dry. The surface containing the dried matrix and samples is then inserted into the vacuum system of the MALDI mass spectrometer and irradiated by the laser beam”  
	This suggests the effluent comprises the sample and matrix and thus a sample solution.  Moreover, the purpose of the HPLC is for separation of protein mixtures (i.e. samples) which are desired to be separated, quantified, identified and characterized ([0002]).  Since it is the desire of the application to interface MALDI with HPLC, the actual interface in the preferred embodiment strongly suggests that the effluent is the sample and matrix.  This is separate from the general method disclosed in paragraph [0046].
	Additionally, figure 10 shows arrow 18 which is discussed in paragraph [0046] to be the direction of sample solutions applied to a specific spot on the plate.  This makes clear that the HPLC is providing an effluent containing the sample solution.
	Lastly, it is noted that the description of figure 10 does not suggest the sample application technique of paragraph [0046].  Instead paragraph [0050] suggests the interfacing of HPLC with a MALID plate such that the effluent is directed to spots with no loss of sample.  Since HPLC is for the separation of proteins ([0002]) and comprises the matrix ([0004]), it is clear that the interface of the HPLC column with the MALDI plate is the dropping of sample solution onto the second side of the plate as claimed.
	
	The amended subject matter is addressed in the rejection herein below.

Rejections under 35 USC § 103: Ekstrom 
The remarks have been found persuasive.  The Ekstrom citations of the last office action fail to disclose simultaneous dropping of a solution in the cited embodiment.  However, figure 11 shows the simultaneous dropping of a sample solution.  Figure 13 is an alternative embodiment that also teaches simultaneous dropping of sample solution.  With respect to figures 8d and 9c, Ekstrom teaches a vacuum pressure applied to transfer the solution ([0131] and [0133]).  The vacuum inherently dries the solution in order for crystallization on the analysis zone to take place ([0101] and [0190]).  Since the pressure caused by the vacuum moves the solution, during the drying step and while the components of the sample are moved into the plurality of through holes some portion of the components remain in the plurality of through holes.  That is, at the bottom of the inlet, the solution (in figures 8d and 9c) is drawn and dried first while solution above towards the top of the inlet 801 still remains in the inlet before it is drawn to be dried.  Therefore, Ekstrom still teaches this limitation.  The remarks take the position that the retention is an effect of a very small diameter of each through hole and the hydrophobic layer, however there is no specific size requirement of the through hole in the claim, nor that the components of the sample remain in the plurality of the through holes after the drying process.  Since, Ekstrom shows that solution remains in the inlet during the vacuum pressure drying, this limitation is met and Ekstrom still makes obvious the claims.  
Alternatively USPN 5,770,860 to Franzen teaches a rapid loading of large sample by use of multiple pipettes. Franzen is used below to make obvious the previous combination of references

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “dropping a solution including a sample to the second surface simultaneously over each of the plurality of through-holes in a state in which the sample support is supported such that the second surface is located above the first surface; a third process of moving components of the sample from a side of the second surface simultaneously into each of the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface”.
The instant specification provides no disclosure of the simultaneous dropping of solution over each of the plurality of through holes in paragraph [0041].  Figure 6A does show a sample solution, however the sample solution is not disclosed to be simultaneously dropped over each of the plurality of  holes.  Paragraph [0040] recites “the sample solution is dropped toward each through portion 3a of the frame 3 (i.e., each measurement region R), for instance, by a pipette P. The sample solution may be manually dropped by an operator, or be mechanically dropped by a device. The sample solution is dropped onto each of the plurality of measurement regions R on the second surface 2b of the substrate 2 in the second process.”  Dropping the solution towards each through hole does not necessarily mean simultaneously. Further, paragraph [0041] discloses the movement of the sample solution into the through-holes 2c via gravitational force and a capillary phenomenon.  Paragraph [0041] further discloses a smooth flow of the sample solution into the through holes by dropping the sample solution onto the second surface.  Neither paragraph suggests simultaneous dropping or movement of the sample over each or into each of the through-holes as claimed.  There is no disclosure that the sample solution is dropped simultaneously over each of the plurality of through holes such that the components of the sample move simultaneously into each of the plurality of through-holes as now claimed.
All dependent claims are rejected by virtue of their dependencies on rejected claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US pgPub 2006/0266941) in view of Okuno et al. (US pgPub 2009/0095897) or alternatively in view of Naito et al. (WO2017038710) (the US national stage application pre-grant publication 2017/0358436 is used to cite paragraphs herein below).
Regarding claim 1, Vestal teaches an ionization method (inherent in the apparatus of figure 16)comprising: 
a first process of preparing a sample support (fig. 1, 12) that includes a 5substrate formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other ([0036]), and a conductive layer that is provided on at least the first surface ([0036], conductive surface 16, [0046]); 
a second process of dropping a solution including a sample to 10the second surface simultaneously over each of the plurality of through holes in a state in which the sample support is supported such that the second surface is located above the first surface (fig. 10, shows conductive surface 16 (first surface) below second surface 22.  Paragraph [0050] effluent supplied by HPLC, which contains the sample see paragraph [0049] “effluent is drawn into capillaries in communication with effluent. Samples of interest are absorbed in the capillaries”.  See further discussion above.  Moreover, the through holes are interpreted to be the through holes corresponding to the number of HPLC columns, therefore each of the through holes are simultaneously under each of the dropping solution from the HPLC columns.); 
a third process of moving components of the sample from a side of the second surface simultaneously into each of the plurality of through-holes in the state in which the sample support is supported such that the second surface is 15located above the first surface ([0050] teach eluting the samples to the conductive surface is the same as described above.  Figures 6-7 shows the elution process with 22 above 16 see paragraph [0048].  Further since the HPLC columns simultaneously provide effluent, the components are moved simultaneously from the second surface to the first), and drying the components of the sample moved into the plurality of through-holes (crystallization [0048]) while the components of the sample remain in the plurality of through holes (as seen in figure 10, while crystals are being formed by the pressure differential drying process a portion of the sample in the holes still remains moving by the pressure differential to surface 16); and 
a fourth process of applying an energy beam to the first surface while applying a voltage to the conductive layer, and thus ionizing the components of the sample (fig. 16, via laser 106 and pulse generator 112, see paragraph [0034]).
Vestal teaches the collimated hole structure may be formed of any material and that the conductive thin layer may be a metal however fails to disclose the conductive surface has a lower affinity with water than the second surface.
Okuno et al. teaches the conductive thin layer may be a metal however fails to disclose the conductive surface has a lower affinity with water than the second surface ([0016] teaches a alumina substrate and gold or platinum layer. The instant US published specification teaches the substrate is made of alumina ([0047]) and coated with gold or platinum having a lower affinity that the second surface ([0044]-[0044]).  Thus Okuno teaches the conductive thin layer has a lower affinity with water than the second surface).
Okuno modifies Vestal by suggesting materials for the substrate and metal.
Since both inventions are directed towards laser desorption ionization, it would have been obvious to one of ordinary skill in the art to select the materials of Okuno for the device of Vestal because it would allow for matrix free ionization, therefore avoiding disturbance due to matrix-related ions ([0005] and [0008]).
Alternatively, Naito teaches the conductive layer has a lower affinity with water than the second surface ([0058] and [0061] see discussion above with inherent characteristics of al and Au or Pt).
Naito modifies Vestal by suggesting materials for the substrate and metal.
Since both inventions are directed towards laser desorption ionization, it would have been obvious to one of ordinary skill in the art to select the materials of Naito for the device of Vestal because gold and platinum have high conductivity and low reactivity with the sample, therefore allowing accurate measurement ([0055]-[0057]).
Regarding claim 7, Vestal teaches wherein: the sample support is provided with a plurality of measurement regions ( [0048] “ Crystals of matrix containing samples of interest are formed on the surface 16 surrounding the capillary exit, and as the last of the matrix solution is drawn through the capillaries crystals may fill the exit of the capillary. The sample plate 10 is then installed in the sample plate holder 28 for the MALDI mass spectrometer with the conductive surface 16 containing matrix crystals and samples of interest exposed to the laser beam 30 as illustrated in FIG. 8”) that are separated from one another when viewed in a thickness direction of the substrate (since droplets 26 are when viewed in the thickness direct in figure 7, the resultant crystals formed by vaporization are also separated); 15the plurality of through-holes are formed in each of the plurality of measurement regions (capillaries); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 10, dropping the solution on surface 22); and 20the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0048]).
Regarding claim 10, Vestal teaches a process of mounting the sample support on a mounting surface of a mounting portion (fig. 8, 28) such that the second surface faces the mounting surface (28 faces 22 of 12) between an end of the third process and a start of the fourth process ([0048]).


Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US pgPub 2006/0252047) (first interpretation) in view of Toriumi et al. (US pgPub 2019/0019661).
Regarding claim 1, Ekstrom teaches an ionization method (figs. 6, 8-9) comprising: 
a first process of preparing a sample support that includes a substrate (sample carrier plate 800 that is formed includes the additional features ([0120] of figures 6q-6s as described in paragraphs [0122]-[0123])) formed with a plurality of through-holes (figures 6 and 8) opening to a first surface and a second surface opposite to each other (via inlet/outlet 601/602 see figures 6a-d), and a conductive layer that is provided on at least the first surface (either gold or platinum plated on silicon or polymeric material ([0167]/[0169]) and has a lower affinity with water than the second surface (via hydrophobic area or sides 614 ([0122]-[0123])); 
a second process of dropping a solution including a sample to the second surface simultaneously over each of the plurality of through holes in a state in which the sample support is supported such that the second surface is located above the first surface (figure 6q-s, [0121]-[0122], droplet 606 directly after elution of desired analytes (sample)  from the medium 605.  Thus sample solution dropped in figure 6q-s in inlet side 601 (second side) above outlet side (first surface), see also figures 8b and 9a as described in paragraphs [0128]-[0129] and [0134].  While figures 8c and 9c show dropping with a robotic pipette, figure 11 minimizes sample transfers by dropping the solution simultaneously ([0141]) and figure 13 shows another sample solution dropping technique that is simultaneous.  Either could be applied to the sample plates of figure 6q -6s); 
a third process of moving components of the sample from a side of the second surface simultaneously into each of the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface ([0121] via elution from inlet to outlet, see also figures 8c/9c as described in [0130]-[0131] and [0136].   Figures 11 and 13 show simultaneous moving of sample from a side of the second surface to second surface by simultaneously dropping sample), and drying the components of the sample moved into the plurality of through-holes ([0131] and [0133] via vacuum, see paragraph [0101] and [0190] for crystallizing on the analysis zone via vacuum, thus drying (transformation of a liquid to a crystal which is a solid, thus drying) while the components of the sample remain in the plurality of through-holes1; and 
a fourth process of applying an energy beam to the first surface (fig. 9d, see paragraphs [0132] and [0137]).
Ekstrom differs from the claimed invention by not disclosing applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample.
However, Toriumi teaches applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample ([0004]).
Toriumi modifies Ekstrom by suggesting applying a voltage in the event o irradiating the sample mounting plate with laser light.
Since both inventions are directed towards MALDI, it would have been obvious to one of ordinary skill in the art to apply the voltage while irradiating with light because it would make desorbed/ionized sample easily fly towards an electrode for acceleration, thus allow for more accurate sample analysis ([0004]).
Regarding claim 7, Ekstrom teaches the sample support is provided with a plurality of measurement regions that are separated from one another when viewed in a thickness direction of the substrate ([0132] and figure 8d analysis zone 805); the plurality of through-holes are formed in each of the plurality of measurement regions (outlet 802); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 8c); and the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0132] and [0137])
Regarding claim 8, Ekstrom teaches wherein: 25the sample support includes a supporting substrate (figs. 11a-11b, 1111) that supports the substrate at the side of the second surface (supports 1110 via mating see paragraph [0141]-[0142]); and 38FP18-1057-00 the supporting substrate includes a plurality of through portions passing through the supporting substrate in a thickness direction of the supporting substrate in correspondence to the plurality of measurement regions ([0141]-[0142]).

Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US pgPub 2006/0252047) (second interpretation) in view of Toriumi et al. (US pgPub 2019/0019661).
Regarding claim 1, Ekstrom teaches an ionization method (figs. 5, 6, 8-9) comprising: 
a first process of preparing a sample support that includes a substrate (fig. 5, thin permeable membrane 504) formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other ([0119]), and a conductive layer that is provided on at least the first surface (either gold or platinum plated on silicon or polymeric material ([0167]/[0169])) and has a lower affinity with water than the second surface (via hydrophobic area or sides 614 ([0122]-[0123]).  Note paragraph [0120] teaches the sample carrier plate can have any known type of additional structuring of inlet/outlets.  Thus conductive plating and hydrophobic surfacing was envisioned for the plate of figures 5a-5b); 
a second process of dropping a solution including a sample to the second surface simultaneously over each of the plurality of through-holes in a state in which the sample support is supported such that the second surface is located above the first surface (figure 6q-s, [0121]-[0122], droplet 606 directly after elution of desired analytes (sample)  from the medium 605.  Thus sample solution dropped in figure 6q-s in inlet side 601 (second side) above outlet side (first surface), see also figures 8b and 9a as described in paragraphs [0128]-[0129] and [0134].  See figures 11 and 13 and discussion above regarding simultaneous dropping); 
a third process of moving components of the sample from a side of the second surface simultaneously into each of the plurality of through-holes in the state in which the sample support is supported such that the second surface is located above the first surface ([0121] via elution from inlet to outlet, see also figures 8c/9c as described in [0130]-[0131] and [0136].  See discussion above regarding simultaneous moving), and drying the components of the sample moved into the plurality of through-holes ([0131] and [0133] via vacuum, see paragraph [0101] and [0190] for crystallizing on the analysis zone via vacuum, thus drying (transformation of a liquid to a crystal which is a solid, thus drying) while the components of the sample remain in the plurality of through-holes (see discussion above); and 
a fourth process of applying an energy beam to the first surface (fig. 9d, see paragraphs [0132] and [0137]).
Ekstrom differs from the claimed invention by not disclosing applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample.
However, Toriumi teaches applying an energy beam while applying a voltage to the conductive layer, and thus ionizing the components of the sample ([0004]).
Toriumi modifies Ekstrom by suggesting applying a voltage in the event o irradiating the sample mounting plate with laser light.
Since both inventions are directed towards MALDI, it would have been obvious to one of ordinary skill in the art to apply the voltage while irradiating with light because it would make desorbed/ionized sample easily fly towards an electrode for acceleration, thus allow for more accurate sample analysis ([0004]).
Regarding claim 7, Ekstrom teaches the sample support is provided with a plurality of measurement regions that are separated from one another when viewed in a thickness direction of the substrate ([0132] and figure 8d analysis zone 805); the plurality of through-holes are formed in each of the plurality of measurement regions (membrane of figure 5a-b over outlet 802); the second process includes dropping the solution including the sample to the plurality of measurement regions on the second surface (as seen in figure 8c); and the fourth process includes applying the energy beam to each of the measurement regions, and ionizing the components of the sample in each of the measurement regions ([0132] and [0137])
Regarding claim 8, Ekstrom teaches wherein: 25the sample support includes a supporting substrate (fig. 5, 507) that supports the substrate at the side of the second surface (as seen in figure 5b, 507 supports 504 at side of second surface (i.e. first surface applied with conductive plating and hydrophobic surface as seen in figure 6q is on the opposite side of membrane outlet in the combination of figure 5b and 6q).  Note when surface is reversed for analysis, 507 supports 504); and 38FP18-1057-00 the supporting substrate includes a plurality of through portions passing through the supporting substrate in a thickness direction of the supporting substrate in correspondence to the plurality of measurement regions ([0119]).

Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom (US pgPub 2006/0252047) (third interpretation, interpreting Ekstrom to fail to disclose the simultaneous dropping of a solution) in view of Toriumi et al. (US pgPub 2019/0019661) and further in view of in view of Franzen (USPN 5,770,860).
Regarding claim 1, Ekstrom in view of Toriumi teaches claim 1 according to the either of the interpretations discussed in the Non-Final Rejection of 09 February 2022. However, Ekstrom teaches a single robotic pipette for supplying the matrix.
	Franzen teaches multiple pipettes for simultaneous transfer of sample solution quantities to the sample support (abstract).
	Franzen modifies Ekstrom by suggesting a simultaneous transfer of samples via multiple pipettes, which would result in simultaneous movement disclosed in Ekstrom.
	Since both inventions are directed to transferring a sample solution via pipettes, it would have been obvious to provide the multiple pipette unit of Franzen in the device of Ekstrom because it would provide for rapid loading of large sample supports (abstract), thus increasing the efficiency of loading the sample plate for MS analysis.
Claims 7 and 8 are rejected as in either interpretation above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ekstrom teaches a vacuum pressure applied to transfer the solution ([0131] and [0133]).  The vacuum inherently dries the solution in order for crystallization on the analysis zone to take place ([0101] and [0190]).  Since the pressure caused by the vacuum moves the solution, during the drying step and while the components of the sample are moved into the plurality of through holes some portion of the components remain in the plurality of through holes.  That is, the solution in figures 8d and 9c at the bottom of the inlet are drawn and dried first while solution above towards the top of the inlet 801 still remains in the inlet before it is drawn to be dried